OPINION
By THE COURT:
Submitted on motion of appellee to dismiss the appeal for the reason that the order granting a new trial is not a final order.
There is but one assignment of error, namely, that the trial judge in granting the motion for a new trial abused his discretion.
This raises the one determinative question as to the finality of the order.
“The ruling of the trial court granting a motion for a new trial is a final order from which error may be prosecuted to the Court of Ap*232peals where the granting of such motion constituted an abuse of the trial court’s discretion.”
Webster v. Pullman Co., 51 Oh Ap 131.
See, also, Hoffman v. Knollman, 135 Oh St 170.
The motion will be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.